Citation Nr: 0702148	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  00-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

The April 2000 rating decision also denied a claim of 
entitlement to a rating in excess of 20 percent for a left 
knee condition.  The veteran filed a timely appeal with 
respect to the issue and the Board rendered a decision in May 
2006.  As such, the claim is no longer in appellate status.  

The instant claim for TDIU was previously before the Board in 
July 2003 and May 2006.  Further development and adjudication 
was ordered on both occasions.  Having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

In October 2000, the veteran requested a video conference 
hearing before the Board.  However, in April 2001 he 
indicated that he no longer desired said hearing.  As such, 
the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e).

It appears the veteran may be requesting vocational 
rehabilitation services.  Such matter is referred to the RO 
for clarification and any necessary action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Service connection is currently in effect for: post 
operative arthroscopic debridement and chondromalacia of the 
left knee, 30 percent disabling; and traumatic arthritis of 
the left knee, 10 percent disabling.  A combined 40 percent 
rating has been in effect since August 1998.

3.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 
4.15, 4.16, 4.18, 4.19 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Initially, the Board notes the veteran's claim was most 
recently before the Board in May 2006.  At that time, the 
Board found that prior VCAA notices were insufficient with 
regard to what information and evidence was necessary to 
support the TDIU claim.  As such, the Board ordered 
corrective notice.  The RO provided such notice to the 
veteran in May 2006.  He was notified of the information and 
evidence that was needed to substantiate the TDIU claim, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  The May 2006 letter also provided notice in 
accordance with Dingess.  The veteran did not respond.  The 
claim was then readjudicated in the October 2006 supplemental 
statement of the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; VA outpatient treatment 
records and examination reports; private medical records; 
records from the Social Security Administration; the 
veteran's application and award of Federal Employees 
Retirement Disability; lay statements; and statements from 
the veteran's employer.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for TDIU, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran filed an application for TDIU in January 2000.  
The Board notes he submitted a duplicate copy of the 
application in February 2001.  He indicated that he was still 
trying to work as a maintenance man.  He claimed that his 
left knee and hip began affecting his full time employment in 
1996.  The veteran stated that he received a graduate 
equivalency degree from high school.  He indicated that he 
had been under a doctor's care and/or hospitalized within the 
12 months previous to his application.  The veteran remarked 
that he had been encouraged to apply for Federal Employees 
Retirement Disability as he could no longer perform his job 
due to knee pain and time lost from work.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for post operative arthroscopic debridement and 
chondromalacia of the left knee and traumatic arthritis of 
the left knee.  As noted in the Introduction, in a May 2006 
decision, the Board granted a 30 percent evaluation for the 
post-operative left knee condition and awarded a separate 10 
percent rating for traumatic arthritis of the left knee, both 
effective July 1, 1995.  The combined 40 percent rating has 
been in effect since August 1998.  Therefore, he does not 
meet the specific percentage requirements of 38 C.F.R. 
§ 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor, which takes this case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In the instant case, the Board has reviewed all the evidence 
in the veteran's claims file, which includes: the veteran's 
contentions; lay statements; the veteran's service medical 
records; VA outpatient treatment records and examination 
reports; private medical records; records from the Social 
Security Administration; the veteran's application and award 
of Federal Employees Retirement Disability; and statements 
from the veteran's employer.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran was employed with the United States Army Corps of 
Engineers as a permanent maintenance worker from September 
1996 through December 2000.  The veteran was responsible for 
operating and maintaining recreation and flood control 
facilities, which included a variety of carpentry and 
plumbing repairs.  In performance of his job, he regularly 
transported and operated tools necessary to complete the job, 
operated project equipment, and carried out manual labor 
tasks.    

A statement from the project manager received in January 2000 
indicated the veteran had been on light duty status at work 
since October 1999 and had exhausted all his sick leave as a 
result of his left knee condition.  The project manager 
further indicated that in November 1999, the veteran was 
encouraged to start the procedures for an application for 
disability retirement.  

A March 2000 opinion from the Manager of the Orthopedic 
Program at the St. Louis VA Medical Center indicated the 
veteran was incapable of operating a dump truck, farm 
tractor, backhoe, or front-end loader, as this would require 
the pressing of a pedal with the left lower extremity.  The 
physician further opined the veteran was incapable of 
performing carpentry, plumbing, masonry, or electrical work 
as these activities required climbing stairs, squatting, 
stooping, and other activities which increased the veteran's 
anterior knee discomfort.  Thus, it was concluded the veteran 
be transferred to permanent light duty status. 

In July 2000, the same physician submitted an additional 
statement supporting the veteran's petition for Federal 
disability status.  Specifically, he opined the veteran's 
left knee condition precluded his capacity to participate in 
many work duties, to include climbing stairs, squatting, 
stooping, bending, kneeling, ambulating distance greater than 
household length, and maintaining one posture, either seated 
or standing, for intervals greater than ten minutes without 
interruption.

Thereafter, in December 2000, the veteran's application for 
disability retirement was approved.  At this juncture, the 
Board notes that in January 2000, the veteran was denied 
Social Security Disability benefits as his monthly earnings 
exceeded $700 and he was considered to be employed in a 
substantial gainful activity.  The veteran re-filed in 
January 2001 and was again denied benefits for disorders of 
the muscle, ligament, and fascia in April 2001.  The denial 
was based on a March 2001 disability examination which found 
the veteran was able to heel walk, toe walk, and squat.  
Despite a moderate limp, the veteran had only slight 
decreased flexion to 145 degrees.  Left leg strength was 
4+/5.  The left knee was mildly swollen and non tender to 
palpation.  The left hip and ankle had full range of motion.  
The veteran was simply diagnosed with left knee pain.  There 
is no indication that the veteran has since reapplied for 
benefits. 

While the evidence suggests that the veteran was unable to 
perform his job with the U.S. Army Corps of Engineers, of 
which a very large portion of his job required both physical 
activities and manual labor, there is no indication the 
veteran was rendered unable to perform sedentary work.  In 
fact, in a January 2002 statement, a VA examiner opined the 
veteran should be able to work at a desk or some type of job 
that did not put stress on his knee.

In an August 2002 statement, the veteran himself indicated 
that he could get "other work with lower pay," albeit with 
no family insurance; however, he stated that he was most 
comfortable with what he knew and that was manual labor.  He 
also conceded that if unemployable status was denied, the 
disability should be raised, which it was by the Board in May 
2006, and he should be sent to school to be retrained.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding that his 
left knee disabilities render him unemployable.  While the 
evidence does reflect that the veteran is not able to engage 
in his prior employment, the evidence does not indicate he is 
precluded from engaging in other forms of substantially 
gainful employment, e.g. desk or sedentary work.  Moore, 
supra.  Despite his arguments that no one would hire him due 
to his lack of education or formal training, he has also 
admitted that he could obtain a lower paying job without 
health insurance.  While the Board sympathizes with the 
veteran, the evidence simply does not reflect that he is 
unable to obtain or retain other forms of gainful employment.  
38 C.F.R. § 4.16(b).  Thus, referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for extraschedular consideration is not necessary.  
Id.

Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


